Case 2:21-cv-00782-CCG-DMD Document 1-1 Filed 04/16/21 Page 1of11
tate of Louisiana

Secretary of State

Legal Services Section
03/17/2021 P.O. Box 94125, Baton Rouge, LA 70804-9125
(225) 922-0415

OLD REPUBLIC INSURANCE COMPANY

C/O THE PRENTICE-HALL CORPORATION SYSTEM, INC.
501 LOUISIANA AVENUE
BATON ROUGE, LA 70802-5921

Suit No.: 815129
24TH JUDICIAL DISTRICT COURT
JEFFERSON PARISH

|
EDDIE DAVIS, JR.
vs
OLD REPUBLIC INSURANCE COMPANY, ET AL
Dear Sir/Madam:

| am enclosing a citation served in regard to the above entitled proceeding. If you are not the intended recipient of
this document, please return it to the above address with a letter of explanation. All other questions regarding this
document should be addressed to the attorney that filed thls proceeding.

Yours very truly,

 

R. KYLE ARDOIN -

Secretary of State
Served on: R. KYLE ARDOIN Date: 03/16/2021
Served by: E CUMMINS Title: DEPUTY SHERIFF
No: 1193241

KC

 

 

 

|

 

 

 

 

 

 

 

|

 

 

 

 

 

 

NI

EXHIBIT

\

 

 
IRN: 21-oMDOTRE SECS: OMoGecum arr mTMGIAAGIFS Page 2 of 14

r .

{ RAGES
( 101) CITATION PETITION FOR DAMAGES / WRITTEN REQUEST FOR 210302-1059-1

247TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

EDDIE DAVIS JR

versus Cc . 815 129 Di . Tew
OLD REPUBLIC INSURANCE COMPANY, JOSEPH Pt EDDIE DAVIS gR
NEWELL, MERCER TRANSPORTATION CO INC,

PROGRESSIVE SECURITY INSURANCE COMPANY
To: OLD REPUBLIC INSURANCE COMPANY

THROUGH THEIR AGENT FOR SERVICE OF PROCESS SERVED ON
LOUISIANA SECRETARY OF STATE #18345 $78.72 SEBRR. KYLE ARDOIN
8585 ARCHIVES AVE #18346 $50.00 S/S

MAR 16 2021

_ BATON ROUGE LA 70809

SECRETARY OF STATE
; COMMERCI VI

PARISH OF JEFFERSON TAL DIVISION

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES / WRITTEN REQUEST FOR NOTICE of which a true and correct copy
accompanies this citation, or make an appearance either by filing a pleading or otherwise, in
the 24th Judicial District Court in and for the Parish of Jefferson, State of Louisiana, within (15)
CALENDAR days after the service hereof, under penalty of default.

This service was requested by attorney CRAIG S. LEYDECKER and was issued by the Clerk
of Court on the 2nd day of March, 2021.

/s/ Donna G. Muscarello
Donna G. Muscarello, Deputy Clerk of Court for
Jon A. Gegenheimer, Clerk of Court

SERVICE INFORMATION

 

 

COTO ATION: PETITION FOR DAMAGES / WRITTEN REQUEST FOR 210302-1059-1

Received: Served: Returned:

Service was made:
Personal __. Domicilary

Unable to serve:
___ Not at this address Numerous attempts times
___ Vacant Received too late to serve
__. Moved No longer works at this address -

___, No such address Need apartment / building. number
___. Other

 

Service: $ Mileage: $ Total: $

Completed by: #
Deputy Sheriff
Parish of:

 

Thomas F. Donelon Courthouse : 200 Derbigny St. : Gretna LA 70053
Page 1 of 1

 
 

— Case 2:21-cv-00782-GGG-DMD . Document 1-1 Filed 04/16/21 Page 3 of 11

247# JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

NUMBER: STATE OF LOUISIANA DIVISION: "
EDDIE DAVIS, JR.
VERSUS

OLD REPUBLIC INSURANCE COMPANY, JOSEPH NEWELL, MERCER
TRANSPORTATION CO., INC., AND PROGRESSIVE SECURITY INSURANCE
COMPANY, as uninsured/underinsured motorist carrier for Eddie Davis Jr.

 

FILED: DEPUTY CLERK:

FIIII TOR TOR SI IO ROTOR FI CTI II TO IO TO IIIT AO III G IO IR keto dek dete keke

PETITION FOR DAMAGES

 

NOW INTO COURT, through undersigned counsel, comes Petitioner, EDDIE DAYIS,
JR., person of the full age of majority and resident of and domiciled in the Parish of J efferson,

State of Louisiana, who respectfully represents:

Made defendants herein are:

A. OLD REPUBLIC INSURANCE COMPANY ,a foreign insurance company
authorized to do and doing business in this Parish and State, which upon knowledge and belief, at
all times relevant herein, had in full force and effect a policy of automobile liability insurance in
favor of, JOSEPH NEWELL and/or MERCER TRANSPORTATION CO,, INC;

B. JOSEPH NEWELL, a person of the full age of majority and believed to be a

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Atty:025769 CRAIG S LEYDECKER

tesident of and domiciled in the County of Gallia, State of Ohio who operated the vehicle involved
on the date/time of the accident herein;

C. MERCER TRANSPORTATION CO., ING, a foreign corporation believed to
be authorized to do and doing business in Louisiana; and |

D, PROGRESSIVE SECURITY INSURANCE COMPANY, a foreign insurance
company authorized to do and doing business in this Parish and State, which, upon knowledge and

belief, at all times relevant herein had in full force and effect a policy of uninsured/underinsured

 

  

03/02/2021 10:45:49 CERTIFIED TRUE COPY - Pg:1 of 8 - Jefferson Parish Clerk of Court - 1D:2128752

JON A. GEGENHEIMER
 

 

—1_ . Case 2:21-cv-00782-GGG-DMD. Document 1-1 Filed 04/16/21 Page 4 of 11

motorist coverage and/or medical payments coveragé for the vehicle operated by EDDIE DAVIS,
JR,
I.

Defendants are liable and indebted unto Petitioner for such damages as are reasonable in the
premises, including past physical pain and suffering, future physical pain and suffeting, past
mental pain and suffering, future mental pain and suffering, past loss of enjoyment of life, future
loss of enjoyment of life, past medical expenses, future medical expenses, past lost wages/loss of
earning capacity, future lost wages/loss of eaming capacity, transportation expenses to and from
the doctor, property damage, and loss of insurability, together with legal interest thereon from date
of judicial demand, until paid, and for all costs of these proceedings, for the following to-wit:

Il.

On March 16, 2020 at approximately 7:55 am., EDDIE DAVIS, JR., was operating his 2015
Ram 1500 traveling on Destrehan Extension northbound in the right lane in Jefferson Parish,
Louisiana. At approximately the same time and place, a 2007 Freightliner Tractor with a flatbed
attached, owned and operated by JOSEPH NEWELL, was traveling in the left lane of Destrehan
Extension northbound in Jefferson Parish, Louisiana. EDDIE DAVIS, JR. was stopped at the
stop sign at the intersection of US 90B (lower level of the Westbank Expressway) when, suddenly
and without warming, the NEWELL Freightliner made a right tum onto US 90B from the left lane
subsequently slamming into the left front fender oF EDDIE DAVIS JR.’s vehicle. Asa result of
the collision, your Petitioner sustained property damage to his vehicle and severe and disabling

bodily injuries.

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Atty:025769 CRAIG S LEYDECKER

IV.
Upon information and belief, at the time of the subject collision, JOSEPH NEWELL was
in the course and scope of his employment with MERCER TRANSPORATION CO., INC.
Vv.
The accident and all resulting injuries and damages were caused directly and proximately
by the negligence of Defendants, JOSEPH NEWELL and MERCER TRANSPORATION

CO., INC., in the following non-exclusive respects:

 

  

03/02/2021 10:45:49 CERTIFIED TRUE COPY - Pg:2 of 8 - Jefferson Parish Clerk of Court - 1D:2128752
 

——_.. Case 2:21-cv-00782-GGG-DMD . Document 1-1 Filed 04/16/21 Page 5 of 11

AS TO JOSEPH NEWELL:

 

a.) Failing to see what he should have seen;
db.) Failing to keep a good and careful lookout;
a) Failing to maintain reasonable and proper control of the vehicle he was operating:

d.) Driving inattentive, distracted, or otherwise failing to do what he should have done
in order to avoid the accident;

@.) Operating his vehicle in a careless and reckless manner without regard for the safety
of others:

f) Failing to apply sufficient braking power necessary to bring his vehicle to a safe
and complete stop before coming into contact with Petitioner’s vehicle;

g.) Failing to observe the traffic traveling on Destrehan Extension:
h,) Failing to yield to traffic traveling on-Destrehan Extension;

i) Driving at a speed greater than was reasonable and prudent under the
circumstances;

i) Failing to properly inspect his vehicle;
k.) Failure to yield;

1) Improper turning

m.) Improper lane usage

n.) Violating Louisiana law with regard to the operation of his vehicle and therefore
being negligent per se under Louisiana law; and

0.) Any and all other facts of negligence, fault, or want of care which may be proven
at trial of this matter, all of which said acts or omissions are in violation of the
traffic law or ordinances for the Parish of Jefferson and/or the State of Louisiana,
and which are pled herein as if copied in extenso.

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Atty:025769 CRAIG S LEYDECKER

AS TO MERCER TRANSPORTATION CO., INC:

a.) Allowing an unskilled and unsafe driver to operate the vehicle at issue while under their
employer;

b.) Failing to determine the ability of its driver;

c.) Failing to instruct, train, and/or supervise the driver as to the proper use of the vehicle
at issue;

d.) Negligently hiring and/or retaining JOSEPH NEWELL: and

e.) Any and all other acts of negligence, which may be proven at the trial of this matter,

 

  

03/02/2021 10:45:49 CERTIFIED TRUE COPY - Pg:3 of 8 - Jefferson Parish Clerk of Court - 1D:2128752

t
JON A|GEGENHEIMER
 

fe Case 2:21-cv-00782-GGG-DMD. Document 1-1 Filed 04/16/21 Page 6 of 11

VI.
Upon information and belief, it is alleged that at all times material hereto, OLD

REPUBLIC INSURANCE COMPANY provided a policy of liability insurance to MERCER

 

TRANSPORTATION CO., INC. and/or JOSEPH NEWELL on the date and time of the subject
incident, which said policy provided liability coverage for the type of loss sued upon herein, thus
rendering OLD REPUBLIC INSURANCE COMPANY liable unto Petitioner aJong with the
other named defendants for the liability asserted herein.

VIL.

Upon information and belief, it is alleged that at all times material hereto, JOSEPH
NEWELL was an employee of MERCER TRANSPORTATION CO., INC., and was acting
within the course and scope of his employment with, was performing services for the benefit of,
and/or was under the supervision, control, and/or direction of MERCER TRANSPORTATION
CO., INC., on the day and time of this accident, thus rendering MERCER TRANSPORTATION

CO., INC.,, vicariously liable for the actions of its employee, JOSEPH NEWELL under the legal

theory of respondeat superior.

Vii.

Upon information and belief, at the time of the said accident, there was in full force and
effect a policy of underinsured/uninsured motorist insurance which wad issued by the Defendant,
PROGRESSIVE SECURITY INSURANCE COMPANY, under the terms of which Defendant

agreed to insure and indemnify for uninsured/underinsured motorist coverage the named

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Atty:025769 CRAIG S LEYDECKER

insured/driver, EDDIE DAVIS, JR. Further, Plaintiff alleges that the insurance coverage in force
and effect for JOSEPH NEWELL and/or MERCER TRANSPORTATION CO., INC,, is
insufficient to cover the injuries and damages of your Plaintiff. As such, Plaintiff avails himself
of the provisions of the appropriate statutes of the State of Louisiana, which provide in substance
that if the contract of liability insurance issued by OLD REPUBLIC INSURAN CE COMPANY
to JOSEPH NEWELL and/or MERCER TRANSPORTATION CO., INC,, is inadequate to
cover the damages of EDDIE DAVIS, JR., then EDDIE DAVIS, JR., and/or MERCER

TRANSPORTATION CO., INC., pursuant to said statutes, becomes an uninsured/underinsured

   

03/02/2021 10:45:49 CERTIFIED TRUE COPY - Pg:4 of 8 - Jefferson Parish Clerk of Court - 1D:2128752

JON A. GEGENHEIMER,

 
 

—__... Case 2:21-cv-00782-GGG-DMD. Document 1-1 Filed 04/16/21 Page 7 of 11

e

motorist for all sums for which he is liable above the coverage, if any, provided by OLD
REPUBLIC INSURANCE COMPANY as liability carrier, Thus, Plaintiff alleges that he has a
direct cause of action against PROGRESSIVE SECURITY INSURANCE COMPANY under
the uninsured/underinsured motorist provisions of the aforesaid contract of insurance with
PROGRESSIVE SECURITY INSURANCE COMPANY, as uninsured/underinsured motorist
carrier for EDDIE DAVIS, JR,, for all damages in excess of those provided by OLD REPUBLIC
INSURANCE COMPANY as liability carrier in this instance,
IX,

As a result of the above referenced accident and defendants? negligence, your Petitioner,
EDDIE DAVIS, JR., suffered severe and disabling injuries, including, but not limited to, injuries
to his head, neck, back, left arm, left forearm, and left hip. He has suffered and will continue to
suffer severe physical pain and keen mental anguish, He has required medical care and
rehabilitation for the injuries and serious residuals, He has incurred medical expenses, sustained
residual and permanent disabilities and impairments, both physical and mental, which will require
additional medical care. These conditions may continue, worsen, or become permanent.

x

Petitioner, EDDIE DAVIS, JR., itemnizes his damages as follows:

a.) Past and future medical expenses;

b) "Past and future pain and suffering:

¢.) Past and future mental anguish and distress;

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Atty:025769 CRAIG S LEYDECKER

d.) Past and future loss of enjoyment of life:
e.) Past and future loss of income;
£) Past and future loss of earning capacity;
g.) Property damage;
hy) Transportation expenses to and from the doctor; and
i) Loss of insurability.
XI.

Petitioner pleads the doctrine of res ipsa loquitur.

 

     

Si
JF". 03/02/2021 10:45:49 CERTIFIED TRUE COPY - Pg:5 of 8 - Jefferson Parish Clerk of Court - 1D:2128752

7
JON A, GEGENHEIMER

 
———— - Case 2:21-cv-00782-GGG-DMD: Document 1-1 Filed 04/16/21 Page 8 of 11

XI.
i Petitioner pleads the doctrine of respondeat superior.

WHEREFORE, Petitioner, EDDIE DAVIS, ER, prays that Defendants, OLD
REPUBLIC INSURANCE, JOSEPH NEWELL, and MERCER TRANSPORATION co.,
INC., be served with a copy of this petition, be duly required to answer same, and after due
proceedings are had there be judgment rendered in favor of Petitioner, EDDIE DAVIS, JR., and
against Defendants, OLD REPUBLIC INSURANCE COMPANY, JOSEPH NEWELL, and
MERCER TRANSPORTATION CO., INC., jointly, severally, and in solido in an amount to
be proven at the trial of this matter which is reasonable under the circumstances, plus legal interest
‘from judicial demand, until paid, and for all costs of these proceedings,

Petitioner further prays for all general and equitable relief available to him under Louisiana

CRAIGS LENO ROKER. (365 #25769)
ELLEN K. BAGGETT, (Bar #37022)

505 Amelia Street

Gretna, Louisiana 70053
Phone No.: (504) 362-2222
Facsimile No,: (504) 336-2320
craig@leydeckerlaw.com
ellen@leydeckerlaw.com

| Attomeys for Petitioner

law.

 

 

. sokeeioke pT EA SIE SERVE R#RRRE
i OLD REPUBLIC INSURANCE COMPANY

Through their Agent for Service of Process

Louisiana Secretary Of State

8585 Archives Ave,

Baton Rouge, LA 70809

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Atty:025769 CRAIG S LEYDECKER

JOSEPH NEWELL

234 Miller Road

Patriot, OH 45658

Via Louisiana Long Arm Statute

MERCER TRANSPORTATION COMPANY CORPORATION INC.
Through their Agent for Service of Process
GT Corporation System
334 North Senate Avenue
Indianapolis, IN 46204
Via Louisiana Long Arm Statute
*SERVICE CONTINUED ON THE FOLLOWING PAGE*

 

03/02/2021 10:45:49 CERTIFIED TRUE COPY - Pg:6 of 8 - Jefferson Parish Clerk of Court - 1D:2128752

 

 
 

 

Case 2:21-cv-00782-GGG-DMD- Document 1-1 Filed 04/16/21 Page 9 of 11

PROGRESSIVE SECURITY INSURANCE COMPANY
Through their Agent for Service of Process

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, LA 70816

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Aity:025769 CRAIG S LEYDECKER

 

 
 

 

- Gase2:24-cv-00782.GGG-DMD : Document 1-1 Filed 04/16/21 Page 10 of 11

BIS

2478 JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON

NUMBER SSIS, [2O| state oF LouISTANA DIVISION: " "
EDDIE DAVIS, JR. &
VERSUS

OLD AMERICAN INSURANCE COMPANY, JOSEPH NEWELL, MERCER
TRANSPORTATION CO., INC., AND PROGRESSIVE SECURITY INSURANCE
COMPANY, as uninsured/underinsured motorist carrier for Eddie Davis

FILED: DEPUTY CLERK:

 

 

KRAKKAKEKELRRKREE EER RRR ok k RRR NAR RRR REE ENR RH EE RER IER IKI

WRITTEN REQUEST FOR NOTICE

Petitioner, EDDIE DAVIS, JR., through undersigned counsel, respectfully requests the
Clerk of this Honorable Court: ,

I,

To provide written notice by mail at least ten (10) days in advance of any date fixed for
trial or hearing of this cause, whether on exceptions, rules, ‘motions or the amendments thereof, in
accordance with the provisions of Louisiana Code of Civil Procedure article 1572.

Il.

To provide the undersigned counsel with immediate written notice of any other order or

judgment rendered in this cause upon the entry of any such order or judgment, whether on the,

merits, exceptions, rules, or amendments thereof, in accordance with the provisions of Louisiana

24th E-Filed: 02/26/2021 08:28 Case: 815129 Div:G Atty:025768 CRAIG S LEYDECKER

Code of Civil Procedure articles 1913 and 1914.

Requested this 2) day of RONAW }-2021.

Respectfully submitted,

 

CRAIG SHEYDECRER (Bar #25709)
ELLEN K. BAGGETT, (Bar #37022)
305 Amelia Street

Gretna, Louisiana 70053

Phone No.: (504) 362-2222

Facsimile No.: (504) 336-2320
craig@leydeckerlaw.com
ellen@leydeckerlaw.com

Attorneys for Petitioner

 

   

03/02/2021 10:46:48 CERTIFIED TRUE COPY - Pg:1 of 4 - Jefferson Parish Clerk of Court - 10:2128755

IENHEIMER

 
Case 2:21-cv-00782-GGG-DMD Document 1-1 Filed 04/16/21 Page 11 of 11

1202 “4b YVASLEZsec00n *

obs 700 $ zoees aie ane
SS aa
SSS Te JD &

Ssv19 sua

 

(81/90 W POISS

 

Teoh Wet 2OO0 Obet O2d¢

 

STI6-POSOL VI ‘ADN0N NOLVE
S7Ib6 XOE'O'd
ELIVLS 10 AUVLTSOS:

NIOGUY TIAN A

 
 

AULA /E A EA

 

 
